Title: To Thomas Jefferson from Bishop James Madison, 29 January 1804
From: Madison, Bishop James
To: Jefferson, Thomas


               
                  Dear Sir
                  Williamsburg Jany. 29h. 1804
               
               Our College having just lost it’s Professor of Mathematics, I am extremely anxious to procure, if possible, a Person for that office, who shall be, in every Respect, perfectly qualified. It has occurred to me, that Mr Mansfeild, the Author of the ingenious Dissertations, with which you favoured me, might be induced to accept the office. As you are acquainted with him, & probably, have some Knowledge of his Circumstances, I thought I should not trespass too much upon your Goodness, to beg the Favour of you to inform me, whether you supposed such a Place would be agreable to him. I recollect that you mentioned, he had been appointed to execute a Business, which would necessarily take some Time; but should he return by the Fall, & reasonable Expectations be entertained, that he wd. then become one of our Body, I have no doubt, the Place might be Kept open for him; especially, if his private Character be worthy of his distinguished Talents.—The Emoluments may be rated at 1.000$ pr an:—too little—indeed, to attract Men of real Talents; but we do not abandon the Hope of a more adequate Remuneration.—
               Perhaps there may be within your Knowledge some other Person, whom you could recommend; if so, the Information would be considered as an additional Proof of your Desire to befriend Science.
               In the Report, which I have presented to the Executive of this State, I flatter myself, that I have already demonstrated the Invalidity of the Claim of Maryland.
               Permit me to congratulate you upon the happy Termination of all our Anxieties relative to Louisiana; & I will not refrain from adding, that I beleive, in the Estimation of Reason & of common Sense, the Beginning, the Progress, & the End of that great Acquisition, reflect the highest Honour upon the present Administration—I am, Dr Sir, with sincerst Respect & Esteem 
               Yr. Friend & Sert
               
                  J Madison
               
             